Lumpkin, Justice.
This was a petition for the removal of an attachment which had issued and been levied under the law providing for attachments against fraudulent debtors. No question of law is involved. The sole question for our determination is whether or not the circuit judge abused his discretion in refusing to remove the attachment. This depends entirely upon the evidence, a condensed statement of which appears in the official report. An examination of it will show that the conclusion reached by the judge was fully warranted. Judgment affirmed.